 
 
I 
108th CONGRESS 2d Session 
H. R. 5083 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Mr. Nethercutt (for himself, Mrs. Johnson of Connecticut, and Ms. Dunn) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To designate certain lower-elevation Federal lands in the Skykomish River valley of the State of Washington as wilderness, to designate a portion of such lands for management as a backcountry wilderness management area, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Wild Sky Wilderness and Backcountry Wilderness Management Area Act of 2004. 
2.Addition of Wild Sky Wilderness to National Wilderness Preservation System 
(a)DesignationCertain Federal lands in the State of Washington comprising approximately 92,722 acres, as generally depicted on the map entitled Wild Sky Wilderness and Backcountry Wilderness Management Area Proposal and dated September 2004, are hereby designated as wilderness and, therefore, as a component of the National Wilderness Preservation System. The Federal lands designated as wilderness by this subsection shall be known as the Wild Sky Wilderness. 
(b)Maps and legal descriptionsAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture shall file a map and a legal description for the Wild Sky Wilderness with the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives. The map and legal description shall have the same force and effect as if included in this Act, except that the Secretary of Agriculture may correct clerical and typographical errors in the legal description and map. The map and legal description shall be on file and available for public inspection in the office of the Chief of the Forest Service. 
(c)AdministrationSubject to valid existing rights, the Secretary of Agriculture shall manage the Wild Sky Wilderness in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this Act, except that, with respect to the Wild Sky Wilderness, any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of enactment of this Act. To fulfill the purposes of this Act and the Wilderness Act and to achieve administrative efficiencies, the Secretary may manage the Wild Sky Wilderness as a comprehensive part of the larger complex of adjacent and nearby wilderness areas. 
(d)Maintenance and use of certain structures 
(1)Repeater siteWithin the Wild Sky Wilderness, the Secretary of Agriculture is authorized to use helicopter access to construct and maintain a joint Forest Service and Snohomish County repeater site, in compliance with a Forest Service approved communications site plan, for the purposes of improving communication for safety, health, and emergency services. 
(2)Evergreen Mountain LookoutThe designation of the Wild Sky Wilderness shall not preclude the operation and maintenance of the Evergreen Mountain Lookout, in the same manner and degree in which the operation and maintenance of the lookout was occurring as of the date of enactment of this Act. 
(e)Access 
(1)Private inholdingsConsistent with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), the Secretary of Agriculture shall assure adequate access to private inholdings in the Wild Sky Wilderness. 
(2)Float plane accessAs provided by section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the use of floatplanes on Lake Isabel in the Wild Sky Wilderness, where such use was established before the date of enactment of this Act, shall be permitted to continue subject to such reasonable restrictions as the Secretary of Agriculture determines desirable. 
(f)Land acquisition authority 
(1)In generalThe Secretary of Agriculture may acquire lands and interests therein in the Wild Sky Wilderness by purchase, donation, or exchange. The Secretary shall give priority consideration to the acquisition of those lands identified as Priority Acquisition Lands on the map described in subsection (a). 
(2)AppraisalValuation of private lands shall be determined without reference to any restrictions on access or use that arise out of designation of the Wild Sky Wilderness or inclusion of adjacent Federal lands in the Skykomish Backcountry Wilderness Management Area under section 3. 
(3)Boundary adjustmentThe boundaries of the Mt. Baker-Snoqualmie National Forests and the Wild Sky Wilderness shall be adjusted to reflect any land acquisitions or exchanges conducted under this subsection. 
3.Designation of Backcountry Wilderness Management Area, Skykomish River valley, Washington 
(a)DesignationCertain Federal lands in the State of Washington comprising approximately 13,278 acres, as generally depicted on the map referred to in section 2(a), are hereby designated as the Skykomish Backcountry Wilderness Management Area for the purpose of conserving, protecting, and enhancing for the benefit and enjoyment of present and future generations the cultural, archaeological, natural, wilderness, scientific, geological, historical, biological, wildlife, educational, and scenic resources of the Federal lands included in the management area. 
(b)Maps and legal descriptionsAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture shall file a map and a legal description for the management area with the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives. The map and legal description shall have the same force and effect as if included in this Act, except that the Secretary of Agriculture may correct clerical and typographical errors in the legal description and map. The map and legal description shall be on file and available for public inspection in the office of the Chief of the Forest Service. 
(c)AdministrationThe Secretary of Agriculture shall manage the Federal lands included in the management area to preserve their natural character and to protect and enhance water quality.  
(d)Management planNot later than three years after the date of the enactment of this Act, the Secretary of Agriculture shall develop a management plan for the management area. The Secretary shall prepare the management plan in consultation with representatives of the State of Washington, the political subdivisions of the State containing the management area, and other interested persons.  
(e)Wildlife managementThe designation of the management area neither affects nor diminishes the jurisdiction of the State of Washington with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, on Federal lands included in the management area. 
(f)WithdrawalSubject to valid existing rights, the Federal lands included in the management area are withdrawn from all forms of entry, appropriation, and disposal under the public land laws, location, entry, and patent under the mining laws, and operation of the mineral leasing, mineral materials, and geothermal leasing laws.  
(g)Motorized and mechanized travel authorizedMotorized and mechanized travel in the management area shall be restricted to designated trails and routes specified in the management plan required by subsection (d). Pending completion of the management plan, the Secretary of Agriculture may designate the trails and routes in the management area on which motorized and mechanized travel is authorized. Other trails and routes may be used for motorized and mechanized travel whenever the Secretary considers such use to be necessary for administrative purposes or to respond to an emergency.
(h)Prohibition on commercial timber harvestingThe Secretary of Agriculture shall not permit the commercial harvest of timber in the management area. 
(i)Land acquisition authority 
(1)In generalThe Secretary of Agriculture may acquire lands and interests therein in the management area by purchase, donation, or exchange. The Secretary shall give priority consideration to the acquisition of those lands identified as Priority Acquisition Lands on the map described in section 2(a). 
(2)AppraisalValuation of private lands shall be determined without reference to any restrictions on access or use that arise out of inclusion of adjacent Federal lands in the management area or designation of the Wild Sky Wilderness. 
(3)Boundary adjustmentThe boundaries of the Mt. Baker-Snoqualmie National Forests and the management area shall be adjusted to reflect any land acquisitions or exchanges conducted under this subsection. 
4.Development and implementation of trail plan 
(a)Trail plan requiredThe Secretary of Agriculture shall establish, in consultation with interested parties, a trail plan for National Forest System lands described in this paragraph in order to develop the following: 
(1)A system of hiking and equestrian trails in the Wild Sky Wilderness in a manner consistent with section 2 and the Wilderness Act (16 U.S.C. 1131 et seq.). 
(2)A system of hiking and equestrian trails in the Backcountry Wilderness Management Area in a manner consistent with section 3.  
(3)A system of trails adjacent to the Wild Sky Wilderness or the Backcountry Wilderness Management Area to provide access to such areas. 
(b)Implementation reportWithin two years after the date of the enactment of this Act, the Secretary of Agriculture shall submit to Congress a report on the implementation of the trail plan. The report shall include the identification of those trails regarding which development is a priority. 
5.Land exchanges, Chelan County Public Utility District, Washington 
(a)Land exchanges requiredIn accordance with this section, the Secretary of Agriculture shall carry out a land exchange with the Chelan County Public Utility District in the State of Washington to exchange lands and interests in lands, as generally depicted on the map entitled Chelan County Public Utility District Exchange and dated May 22, 2002. 
(b)Acceptance of landsIf, within 90 days after the date of enactment of this Act, the Chelan County Public Utility District offers to the Secretary of Agriculture approximately 371.8 acres of lands held by the Utility District in the Mt. Baker-Snoqualmie National Forests in the State of Washington, the Secretary shall accept such lands if the title is acceptable to the Secretary and there is no hazardous material on such lands, which is objectionable to the Secretary. 
(c)Conveyance of easementUpon acceptance of title by the Secretary of Agriculture under subsection (b), the Secretary shall convey to the Chelan County Public Utility District a permanent easement, including helicopter access, consistent with such levels as used as of the date of enactment of this Act, to maintain an existing snowtel site on 1.82 acres of Federal land in the Wenatchee National Forest in the State of Washington. 
(d)ReversionAs a condition on the conveyance under subsection (c), the Chelan County Public Utility District shall notify the Secretary of Agriculture if the Utility District determines that there is no longer a need to maintain a snowtel site on the lands subject to the easement conveyed under subsection (c) to monitor the snow pack for calculating expected runoff into the Lake Chelan hydroelectric project and the hydroelectric projects in the Columbia River Basin. Upon receipt of such notice, the easement shall be extinguished and all rights conveyed under such subsection shall revert to the United States. 
 
